Honorable George H. Sheppard
Comptroller of Public Accounts
Austin, Texas
Dear Sir:               Opinion NO. o-6226
                        Re: Constructlon of Subsection (a)
                             Section 15,'~Article3912-e, Ver-
                             non's Annotated Civil Statutes
        Your letter of February 8, 1945, requesting the opinion
of this department on the question stated therein, is, in part,
as follows:
       'When this Department makes distributions
   of appropriations to counties entitled to pay
   under Article 3912-e, Section 15, Subsection (a),
   R.C.S., are we required to make our calculations
   of the distributions on the amount actually pald
   by the county to the Criminal District Attorney
   and his asslstants or are we required to make our
   calculations on the maximum amount that the law
   authorizes?
       "For example, in Bexar County the maximum
   amount that could be paid the Criminal District
   Attorney and his Assistants by statute is
   $52,150.00 per annum, whereas the actual expen-
   ditures by Bexar County to the District Attor-
   ney and his assistants Is $45,500.00 for this
   year.
        "I am enclosing copy of a letter from the
    County Auditor of Bexar County that will clarify
    this point."
        Subsectlon A, Section 15, Article 3912-e, Vernon's Annotat-
ed Civil Statutes, is as follows:
       "The compensation of a Criminal District Attorney
   or County Attorney who performs the duty of District
   Attorneys, together with the compensation of his as-
   sistants, shall be paid out of the County Officers'
   salary fund, but the State shall pay into such fund
   each year an amount equal to a sum which bears the same
Honorable George H. Sheppard, page 2        o-6226


    proportion to the total salary of such Criminal Dls-
    trict Attorney, or County Attorney performlng the
    duties of a District Attorney, together with the
    salary of his assistants, as all felony fees collect-
    ed by such official during the year of 1935 bear to
    the total fees collected by such official during
    such year."
        You state that the maximum amount that could be pald the
Criminal District Attorney and his assistants by statute Is
$52,150.00 per annum, but the actual expenditures by Bexar County
to the Criminal District Attorney and his assistants if
$45,500.00 for this year.
        The County Auditor in his letter of February 6, 1945,
addressed to you, states in effect that it is likely that the
compensation of the Criminal District Attorney and his Assis-
tants will be increased $6,650.00, making a total of $52,150,00
per annum as salary for the criminal District Attorney and his
Assistants, and that you should take this into consideration
in your allocation of the appropriation as provided in aub-
section (a), Section 15, Article 3912-e, Vernon's Annotated
Civil Statutes.
        The Statute expressly provides, "The State shall pay
into such fund each year an amount equal to a sum which bears
the same proportion to the total salary of such Criminal Dis-
trict Attorney, . . D together with the salary of his assis-
tants, as all felony fees collected by such official during the
year of 1935 bear to the total fees collected by such official
during such year."
        In view of the foregolng, it is our oplnlon that in mak-
ing your allocation of the appropriation as provided~by said
statute, you should make your calculations of the distributions
on the amount actually paid by the county to the Criminal'Dis-
trict Attorney and his assistants and not on the maximum amount
that the law authorizes.
        If the Legislature had intended that the calculations
of the distributions were to be made on the maximum amount author-
ized by statute instead of the actual amount paid the Criminal
District Attorney and his assistants by the county, it could have
easily done so in plain language. We believe that it is clear
that the Legislature contemplated that the calculations of the
distributions should be made on the amount actually paid bye
the county to the Criminal District Attorney and his assistants
in making the distribution of the appropriation.
Honorable George H. Sheppard, page 3       o-6226


                              Yours very truly,
                           ATTORNEY GENERAL OF TEXAS


                              By s/Ardell Williams
                                   Ardell~~
                                          Williams
                                   Assistant

AW:ddt:ls:wc

APPROVED FEB 20, 1945
s/Carlos C. Ashley
FIRST ASSISTANT
ATTORNEY GEmAL
Approved Opinion Committee by s/BWB Chairman